Citation Nr: 1756608	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  15-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Following a September 2015 hearing, a November 2015 Board decision remanded the claims.  For the reasons discussed below, another remand is required for the Veteran's claim for service connection for a low back disability.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that bilateral hearing loss is related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

Concerning the claim for entitlement to service connection for bilateral hearing loss,  the Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

Under 38 C.F.R. § 3.385 (2017), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.
 
III.  Analysis

In this case, the Board acknowledges a current diagnosis of bilateral hearing loss based on a July 2016 VA examination report.  During that examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The Board has reviewed the service treatment records and finds that there have been no complaints, treatment, or diagnosis of hearing loss during active service.  However, in his September 2015 hearing, the Veteran testified that his hearing loss began after his motorcycle accident in service.

Despite the Veteran's testimony, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service treatment.  In a May 2014 VA examination report, the VA examiner was unable to give an opinion, without speculation, as to whether the Veteran's current hearing loss was related to service.  While the VA examiner noted that the Veteran's now service-connected tinnitus was associated with his hearing loss, the examiner did not say it was caused by it.  

Subsequently, in a July 2016 VA examination report, the VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event during active service.  The rationale for both ears was that the Veteran contended that his hearing loss was due to the concussion he sustained in 1954 as a result of a motorcycle accident.  However, the VA examiner pointed out that the Veteran had historically symmetrical hearing loss and normal right middle ear function.  He also had good to excellent word recognition skills, which would indicate that his hearing loss was not nerve-based.  These findings did not indicate a permanent hearing loss related to otologic trauma.  Instead, the VA examiner noted that the Veteran's test results were more consistent with the effects of aging and noise exposure.  The Board notes that the Veteran has never claimed noise exposure during active service, but post-service, he reported significant hazardous noise exposure during his 30 plus year career working in a chemical field plant, although he noted that he wore double ear protection.

The Board finds that the July 2016 VA examination report is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran is competent to observe lay symptoms, but he does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As indicated above, such diagnosis can only be substantiated by the tests described in 38 C.F.R. § 3.385.

Based on the above analysis, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  38 U.S.C. § 5107(b) (2012).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Concerning the claim for entitlement to service connection for a low back disability, the Board notes that in the November 2015 remand, the RO was ordered to obtain and associate with the claims file the Veteran's VA and private treatment records.  In the October 2017 Informal Hearing Presentation, the Veteran's representative noted that there was no evidence that the RO attempted to retrieve the Veteran's records.  On remand, the RO should make efforts to obtain all VA and private treatment records concerning the Veteran's low back disability.

Additionally, in a July 1954 service treatment report, the Veteran complained of back pain.  Prior to this, the Veteran was involved in a motorcycle accident and injured his right side.  The Board notes that the Veteran has never had a VA examination to determine what, if any, back disability he has, and whether it is etiologically related to active service.  On remand, the RO should schedule the Veteran for a VA back examination to determine the etiology of his low back disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1) (2017), make efforts to obtain all VA and private treatment records concerning the Veteran's low back disability.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine what, if any, low back disability the Veteran is diagnosed with.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  

The VA examiner is asked to provide an opinion as to whether any diagnosed low back disability is at least as likely as not (a 50 percent or greater probability) caused or etiologically related to active duty, to include the Veteran's motorcycle accident in 1954.  A complete rationale for this opinion must be provided.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


